Case 1:20-cr-10319-ADB Document 1-2 Filed 12/10/20 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency DOT-OIG
City Framingham Related Case Information:
County _Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

 

Magistrate Judge Case Number
Search Warrant Case Number 20-2373-MBB

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name _WILLIAM W. ROBERTSON Juvenile: [_] Yes [¥] No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) Westborough, MA
Birth date (Yr only): 1962 SSN (last4#);_6218 Sex M__ Race: White Nationality: U.S
Defense Counsel if known: Stanley Norkunas, Esq. Address 11 Kearney Square # 202
Har Namber Lowell MA 01852
U.S. Attorney Information:
AUSA _Dustin Chao Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [VlYes [ ] No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2) Yes [ ] No

Matter to be SEALED: Yes [_] No

[V Warrant Requested [ ] Regular Process [] In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[Already in Federal Custody as of in

[ ]Atready in State Custody at [_ |Serving Sentence | |Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [ |com plaint [Information Indictment

Total # of Counts: [ _]Petty a [Misdemeanor —_—_—_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 12/10/2020 Signature of AUSA: s/ Dustin Chao DC
Case 1:20-cr-10319-ADB Documenti1-2 Filed 12/10/20

J8 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant William W. Robertson

U.S.C, Citations

Index Key/Code Description of Offense Charged
18 U.S.C. 1343 (Wire Fraud)
Set |

18 U.S.C. 666 (Federal Program Theft)
Set 2

Count Numbers

3-6

 

18 U.S.C. 371 (Conspiracy)
Set 3

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
